Citation Nr: 0202412	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  01-06 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	E. M. Prangley, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from July 2, 1953, to 
September 29, 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the RO in its April 2001 statement of 
the case found that new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for a nervous disorder claimed as a psychiatric 
disorder.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is under a legal duty 
in such a case to determine if there was new and material 
evidence submitted, regardless of the RO's action.  Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Accordingly, this issue has 
been phrased as noted on the title page.


FINDINGS OF FACT

1.  In October 1992, the Board determined that the claim for 
service connection for a psychiatric disorder had not been 
reopened. 

2.  Evidence submitted since the October 1992 decision bears 
directly or substantially upon the issue at hand, is not 
duplicative or cumulative, and must be considered in order to 
fairly decide the merits of the claim.

3.  Schizophrenia or psychosis NOS was manifest during 
service.



CONCLUSIONS OF LAW

1.  The October 1992 decision of the Board denying service 
connection for a psychiatric disorder is final.  Evidence 
received since the October 1992 decision is new and material 
and the veteran's claim for service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (2001).

2.  Schizophrenia or psychosis NOS was incurred in service.  
38 U.S.C.A. §§ 1101, 1110 (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decision and the 
SOC informed the appellant of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

The Board notes that new regulations have recently been 
placed into effect with respect to determinations as to 
whether new and material evidence has been submitted to 
reopen a claim for service connection.  These regulations 
apply to claims filed subsequent to August 29, 2001.  As this 
claim was received prior to this time, it is governed by the 
laws and regulations addressed below.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Pertinent laws and regulations provide that a psychoses will 
be presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records 
demonstrates that at the time of his July 1953 service 
enlistment examination, normal psychiatric findings were 
recorded.  In a September 21, 1953, Report of Aptitude for 
Naval Service, it was noted that the veteran had been 
referred to the psychiatric unit for emotional immaturity and 
inadequacy manifested by severe enuresis.  In the company 
commander's report, the veteran was noted to be an average 
recruit.  

The examiner noted that the 19 year old veteran had completed 
the 12th grade by 17 and was employed as a clerk prior to 
entering the military.  He was admitted to the psychiatric 
unit on his forty fifth training day.  The validity and 
severity of his enuresis were confirmed in a prolonged period 
of observation on the ward of the psychiatric unit and by a 
social history.  

The examiner noted that the immature inadequate recruit had 
been handicapped for successful adjustment in any situation 
demanding group living by his nocturnal enuresis.  The 
examiner observed that the clinical picture was typical of 
the immature, inadequate individual who manifested his 
unconscious need to avoid stressful circumstances in severe 
enuresis.  He noted that the likelihood of any adequate 
adjustment to the stresses of military life was 
inconceivable.  

The examiner stated that the veteran met the minimum 
induction standards and his retention would not jeopardize 
his health nor endanger that of his service associates.  He 
found that the veteran was not eligible for discharge by 
reason of physical or mental disability.  

The Aptitude Board found that the veteran was unsuitable for 
service in the Marine Corps.  They indicated that the 
veteran's general qualifications did not warrant his 
retention in the service.  They further found that he was not 
in need of hospitalization.  They stated that his condition 
existed prior to service and had not been aggravated by 
service.  They found that if discharged he would not be a 
menace to himself or others.  It was recommended that the 
veteran be discharged from service by reason of 
unsuitability.  

At the time of a December 1953 VA examination, the veteran 
was noted to have had enuresis since childhood.  He reported 
that he became nervous and tense in basic training.  It was 
further noted that the veteran had sustained a concussion in 
1950, with no reported effects.  

Mental status examination revealed that the veteran was 
relevant and coherent.  He appeared tense and apprehensive.  
The veteran reported that he easily became very upset and 
shook.  He had had occasional bed wetting since discharge 
from the service, but less since service.  He was immature, 
shy, and somewhat withdrawn.  He was noted to be more 
interested in books than in making friends.  His memory and 
judgment were good and his insight was fair.  The diagnosis 
of anxiety reaction manifested by enuresis and headaches was 
rendered.

In an April 1954 rating determination, the RO denied service 
connection for an anxiety reaction.  The veteran was notified 
of this decision later that month and did not appeal.  

At the time of a July 1978 VA examination, the veteran 
reported that he had had a mental breakdown.  The veteran 
stated that he had had a mental breakdown inservice for which 
he was allegedly hospitalized.  The veteran's nervous 
breakdown was described as blacking out spells with some 
warning.  He acknowledged heavy drinking for years.  He 
denied any mental or emotional problems.  The veteran had 
been unemployed for the past 24 months.  Mental status 
examination revealed that the veteran was soft spoken and 
cooperative with the examination.  There was no thought 
disorder and no present mental or emotional symptoms or 
complaints.  He was tense and moderately depressed and 
preoccupied with his back condition.  Diagnoses of alcoholism 
and enuresis, probably functional basis, were rendered.  

At the time of a February 1980 VA examination, the veteran 
reported that he felt nervous now and then.  He admitted to 
repeated hospitalizations for alcohol.  Mental status 
examination revealed that the veteran had an appropriate 
affect with no evidence of undue tension or anxiety.  His 
speech was spontaneous and relevant and there were no 
delusions or hallucinations.  There were also no ideas of 
reference or morbid thoughts.  He appeared unconcerned about 
his drinking habit.  He was oriented in all three spheres.  
He had a memory gap for both remote and recent events.  
Concentration and attention span were not limited.  Insight 
was superficial.  A diagnosis of substance abuse (alcohol 
abuse) was rendered.  

In a June 1985 statement of patient's treatment, the veteran 
was noted to have been treated on both an inpatient and 
outpatient basis from November 1984 to then present time for 
alcohol and substance abuse.  

At the time of a May 1986 VA examination, the examiner 
reported the inservice findings and the findings made at the 
time of previous VA examinations.  The examiner also noted 
the findings of a Social Security examination, wherein the 
veteran's ability to relate to others was markedly impaired.   
The veteran was also thought to be markedly paranoid and to 
have severe cognitive impairment with reality testing.  
Diagnoses of an organic type problem and paranoid 
schizophrenia were rendered at the time of the examination 
for Social Security purposes. 

At the time of the May 1986 examination, the veteran's 
associations were noted to be loose.  He could not 
concentrate to give answers to questions.  He also could not 
answer questions appropriately.  The examiner found that the 
veteran was clearly suffering the organic effects of 
prolonged alcohol intake and had moderately severe organic 
brain syndrome.  His insight was completely lacking and his 
memory was markedly impaired.  A diagnosis of organic brain 
syndrome due to substance abuse was rendered.  

In an October 1987 decision, the Board denied entitlement of 
service connection for an anxiety reaction.  The Board noted 
that a review of the preservice medical records disclosed 
that on an April 1953 enlistment for military reserve form, 
the veteran was noted to have sustained a brain concussion 
from an automobile accident in 1950.  The Board further noted 
that examination on separation from military reserve was 
negative for pertinent pathology.  The Board also observed 
that the veteran reported sustaining a brain concussion on 
his July 2, 1953, report of medical history.  On physical 
examination performed on July 7, 1953, a cerebral concussion 
in 1950 was recorded with no apparent sequelae.  A sick call 
treatment record in early September 1953 noted that the 
veteran was seen with complaints of bed wetting.  The Board 
further observed that the September 1953 service separation 
examination was abnormal.  The Board then noted the findings 
in the September 1953 psychiatric report.  It further 
reported that the Military Aptitude Board found the veteran 
was unsuitable for service because of his condition and that 
his condition existed prior to service and was not aggravated 
by service.  The Board then noted the findings of the 
December 1953 examination.  

The Board observed that numerous medical records between 
April 1978 and May 1985 were negative for findings of head 
injury.  Private medical records between August and November 
1985 showed that the veteran gave a history of an automobile 
accident in 1985.  The Board further observed the findings 
made at the time of the May 1986 VA examination.  

The Board found that the service medical records, including 
data recorded for treatment purposes as well as post service 
medical records, clearly demonstrated that the veteran's 
anxiety reaction existed prior to service.  

The Board also found that although the veteran was seen 
during service for problems with enuresis, such 
manifestations were a continuation of the preservice 
symptomatology and no increase in the underlying pathology of 
the basic preservice disorder was shown during service.  The 
Board noted that under the circumstances, there was no basis 
for a finding that the veteran's preexisting anxiety reaction 
was aggravated by service.  The Board found that the 
additional evidence of record did not establish a new factual 
basis upon which a grant of service connection could be made.  

The Board concluded that the April 1954 rating determination 
was final as to the evidence then considered and that a new 
factual basis upon which a grant of service connection for an 
anxiety reaction could be made had not been shown.  

At the time of a March 1990 VA examination, the examiner 
found that the veteran could not concentrate or give answers 
to questions.  Mental status examination revealed that the 
veteran did not answer any questions and that the examiner 
was unsuccessful in trying to get the veteran to even attempt 
to answer.  A diagnosis of organic brain syndrome due to 
substance abuse was rendered.  

In October 1992, the Board denied service connection for 
anxiety reaction on the basis that new and material evidence 
had not been submitted.  The Board noted the findings in the 
veteran's service medical records and the results of the 
December 1953 VA examination and subsequent VA examinations.  

The Board indicated that the medical evidence submitted 
subsequent to the Board's October 1987 decision consisted 
chiefly of the 1990 VA examination report, which merely 
continued the previous medical observations and diagnoses, 
including those noted in the 1986 VA examination, in essence 
indicating that the veteran had organic brain syndrome as a 
result of substance abuse.  The Board found that the 
additional evidence submitted consisted of repetitious 
statements made by the veteran and additional medical records 
which only served to confirm previous diagnoses of organic 
brain syndrome caused by alcohol addiction.  The Board  found 
that new and material evidence sufficient to reopen a claim 
of service connection for anxiety reaction had not been 
submitted.  

Evidence received subsequent to the October 1992 decision 
included the results of a January 1993 VA examination.  At 
the time of the examination, the veteran's files were 
missing.  The examiner noted that the veteran reported that 
he had been living on the street.  Mental status examination 
found the veteran to be disheveled and overly friendly.  His 
affect was labile, vacillating between tears and anxiousness.  
His speech would alternate between regular rate and rhythm 
and screaming.  The veteran was actively hallucinating during 
the interview.  Insight and judgment were severely impaired.  

It was the examiner's assessment that the veteran was clearly 
profoundly psychotic and not able to cooperate with the 
examination.  He was delusional and was having hallucinations 
and not in a position to take care of himself.  Diagnoses of 
chronic schizophrenia, untreated and decompensated, and 
possible history of poly-substance abuse, were rendered.  

At the time of a May 1995 VA examination, the veteran 
indicated that he could not remember anything.  Mental status 
examination revealed the veteran to be overly friendly.  His 
speech was mumbling with loosening of associations.  His mood 
was unstable and his affect was labile.  The veteran reported 
having auditory hallucinations.  His memory was very poor and 
his calculations and concentration were described as poor.  
Diagnoses of a cognitive disorder, schizophrenia, and 
substance induced persisting amnestic disorder, were 
rendered.  

At the time of a July 1998 VA examination, the veteran 
reported being hospitalized after having "several 
blackouts".  The veteran indicated that perhaps his 
inability to cope with his service in the military was 
related to head trauma.  He reported sustaining head trauma 
at the age of 15 due to a motor vehicle accident.  He was 
noted to have spent 6 months in the hospital recovering.  

Mental status examination revealed that the veteran was 
cooperative and had fair eye contact.  His speech was normal 
with respect to rate, volume, and tone.  His associations 
were tight and logical.  His content of speech was vague and 
impoverished.  His mood was euthymic and his affect was 
slightly constricted.  He denied any suicidal or homicidal 
ideation or auditory of visual hallucinations.  He reported 
no paranoid ideas.  He was oriented times three and could 
count backwards from 20 without any problems.  He had a 
normal fund of general knowledge.  Diagnoses of rule out 
schizophrenia, rule out psychoaffective disorder, and alcohol 
and cocaine abuse by history, were rendered.  

In May 1999, the veteran's private physician, R. J., M.D., 
provided a lengthy overview of the veteran's current 
psychiatric problems.  Dr. J. indicated that he had reviewed 
the April 1993 report of A. T., M.D., which found the veteran 
to have marked bi-polar illness of short duration; the 
September 21, 1953, discharge medical examination, which made 
mention of an abnormal psychiatric profile; the July 2, 1953, 
enlistment physical which found no psychiatric abnormality; 
an April 29, 1953, physical examination which found no 
psychiatric abnormality; an April 1, 1953, report of medical 
history which found the veteran physically qualified for 
enlistment into the USMC; the September 4, 1953, treatment 
record noting bedwetting; the September 21, 1953, report 
recommending a general discharge for unsuitability; the 
September 21, 1953, Aptitude Board hearing noting emotional 
immaturity and inadequacy by enuresis, with the condition 
being noted to have existed prior to entrance and the 
notation that the veteran's qualifications did not warrant 
retention inservice; the Report of Endorsement Board dated 
September 29,1953, containing a discharge by reason of 
unsuitability; the February 1, 1993, VA discharge summary 
containing diagnoses of chronic paranoid schizophrenia and 
polysubstance abuse; and a VA AMA discharge summary 
containing the diagnoses of psychosis, NOS, and polysubstance 
and drug dependence.  

In the history of present illness section of the report, the 
veteran related a long history of social and psychological 
disfunctioning to his improper discharge from his brief 
enlistment in the U.S. Navy.  He noted that he first became 
mentally impaired while undergoing training in boot camp.  He 
became terrified of the drill sergeant.  The veteran 
subsequently began bedwetting (which he never had prior to 
military) and experienced command-type hallucinations telling 
him to go AWOL.  Following his discharge, the veteran's life 
and lifestyle gradually deteriorated into one of substance 
abuse and mental illness.  All of this interfered with his 
ability to work and establish relationships.  He began to 
drink heavily and became mentally impaired.  

The veteran admitted to a long history of alcohol and drug 
dependence.  He noted that he became an alcoholic by the age 
of 20.  The veteran reported sustaining a skull fracture in 
1950 which resulted in him being comatose and hospitalized 
for an extended period of time.  At age 19, the veteran 
reported developing enuresis while on active duty. 

The veteran reported that he enlisted in the USMC Reserves on 
March 23, 1953.  From there he went to boot camp until he was 
discharged for unsuitability on September 29, 1953.  He noted 
that he was suffering from fainting, dizzy spells, and 
headaches.  He indicated that he saw several psychiatrists 
and was placed on an observation unit for two months.  The 
veteran stated that he was intimidated by his drill sergeant 
who constantly cursed at him and belittled him.  He was then 
sent to the psychiatric hospital.  

Following a comprehensive mental status examination, Axis I 
diagnoses of a schizophrenic disorder, paranoid type; organic 
amnestic disorder; psychoactive substance dependence 
disorder; and a pain disorder with psychological and medical 
factors were rendered.  An Axis II diagnosis of personality 
disorder, schizoid type was also rendered.  

In the discussion section of the report, the examiner noted 
that the veteran had a long history of mental illness that 
could be traced back to his brief enlistment in the U.S. 
Marine Corps.  The veteran's history included years of 
employment disfunctioning, social and marital disfunctioning, 
and mental disfunctioning which included multiple psychiatric 
admissions.  

Chief among the impairments was the unfortunate onset of drug 
abuse and dependence which began during the veteran's period 
of military enlistment.  He noted that the subsequent 40 year 
span of drug abuse was responsible for the brain damage that 
resulted in the amnestic disorder.  He indicated that this 
condition was not reversible.  

Dr. J. further stated that the veteran's long history of 
psychosis requiring hospitalizations only perpetuated the 
deterioration if not in fact hastening it's eventuality.  The 
veteran's paranoia and suspiciousness began while on duty 
with the U.S. Marine Corps and came in large part because he 
did not understand what was happening to him.  He noted that 
the veteran was admitted to a military psychiatric 
observation unit for a period of two months or more because 
of enuresis and was apparently medicated during this time.  
He indicated that this was certainly suspicious of a more 
profound psychiatric diagnosis since enuresis would not be 
the kind of mental impairment that would require a two month 
period of hospitalization.  He stated that a review of both 
the civilian and military records failed to reveal the 
inservice psychiatric admission.  He noted that to have these 
records would offer a more cogent assessment of just how 
severely damaged the veteran's mental apparatus was prior to 
his discharge.  He observed that the discharge physical made 
a note of the veteran's psychiatric abnormality prior to 
discharge so it was known that the veteran was not 
functioning mentally under optimum standards just before his 
discharge.  He also noted that the veteran related being 
medicated, which he observed demonstrated that his mental 
status was agitated enough to require medication.  He stated 
that since the veteran had no known mental illness prior to 
enlistment, there was very strong evidence to suggest that 
the stress of military training precipitated the onset of 
what later became a chronic mental impairment diagnosed as 
schizophrenia disorder, paranoid type.  

Dr. J. further noted that a second Axis I diagnosis of pain 
disorder with psychosocial and mental factors is often a pre-
morbid diagnostic mental condition that could accompany other 
Axis I diagnoses including schizophrenia.

He further indicated that the fact that the veteran had an 
Axis II diagnosis of personality disorder, schizoid type, 
suggested very strongly that his term under the stress of 
harsh military life, brief though it was, was sufficient 
enough to tip the balance into the initial stages of a more 
profound and long lasting mental disequilibrium.  He noted 
that evidence of a personality disorder was not a problem 
prior to his military enlistment also suggested that his 
military stress aggravated this condition to the point that 
even following his discharge from military service he was 
never again able to regain his premorbid level of 
functioning.  In essence, the disequilibrium in his 
personality caused by the stress of military life became 
irreversible.  

At the time of a July 1999 VA examination, the veteran was 
noted to be a poor historian.  The examiner indicated that he 
had reviewed the veteran's medical records and the report 
from Dr. J.  

The examiner noted that the veteran stated that he found 
basic training to be quite stressful.  He was frequently 
yelled at by his sergeant and became enuretic while in basic 
training.  This was in the context of alcohol abuse.  The 
veteran began drinking heavily as a young teenager, consuming 
as much alcohol as he could get.  He continued to drink on a 
daily basis.  He also reported abusing crack cocaine since 
the 1970's.  He noted that after being discharged from the 
military, he was hospitalized multiple times.  He indicated 
that in the ensuing years, he suffered from paranoia 
regarding others.  He complained of intermittent auditory 
hallucinations, recurrent headaches, and loss of memory, 
forgetting where he lived and dates of importance, and being 
distracted from conversations on an ongoing basis.  The 
veteran provided this information in a very tangential 
manner.  The examiner noted that the veteran had been 
hospitalized on numerous occasions according to Dr. J's 
report but the veteran was not able to provide specifics.  

Mental status examination revealed that the veteran's speech 
and body movements were normal.  He was cooperative during 
the interview though he was a vague historian.  He was alert 
and oriented times 4 and his memory was intact.  The veteran 
appeared to be tangential and could not grasp many questions.  
Abstract thinking questions were answered with "I don't 
know".  The veteran had difficulty following three step 
commands without repeated prompting.  His affective status 
was euthymic.  His affect was bright and there was no 
psychomotor retardation or agitation.  The veteran was not 
acutely suicidal and did not express homicidal ideation.  
There was no looseness of association but the veteran was 
extremely tangential.  There were no paranoid ideations or 
delusions and the veteran denied ideas of reference, thought 
broadcasting, thought withdrawal, thought insertion, or 
flight of ideas.  There was no evidence of auditory or visual 
hallucinations.  Axis I diagnoses of alcohol abuse; cocaine 
abuse; dementia secondary to alcohol and drug abuse; and 
psychosis, NOS, were rendered.  

In the functional assessment portion of the report, the 
examiner indicated that the veteran had an ongoing history of 
alcohol and drug abuse which obscured the exact nature of his 
psychiatric illness and had obscured this for many years.  He 
further noted that the veteran did present throughout the 
years with psychotic symptoms, noting that he may have 
chronic paranoid schizophrenia.  However, he observed that 
the symptoms of this disorder could easily be mimicked by 
ongoing alcohol and drug abuse.  He indicated that as a 
result of this, he was only able diagnose him with psychosis 
not otherwise specified.  He noted that the symptoms 
displayed during the interview were mostly compatible with 
dementia.  

The examiner further stated that he had been asked to provide 
an opinion whether it was at least as likely as not that his 
current psychiatric condition was related to basic combat 
training and immature personality disorder manifested by 
enuresis.  He noted that the veteran's most prominent 
condition at the present time was drug and alcohol abuse as 
well as dementia.  He indicated that these were not caused by 
his basic training experience.  He further observed that the 
veteran was diagnosed with psychosis, NOS, with chronic 
paranoid schizophrenia being a differential diagnosis.  He 
stated that this condition, while it may have begun in basic 
training, was not clearly related to the veteran's subjective 
trauma that he experienced in that training.  It was also not 
related to his immature personality disorder.  He stated that 
if schizophrenia were present, it would have declared itself 
regardless of the veteran's basic training experience.  He 
also noted that it was not clear what role the veteran's 
alcohol abuse during basic training had in his enuresis and 
his psychological problems at the time.  The examiner noted 
that based upon data gathered during the examination and from 
a review of the medical records, it was his opinion that the 
veteran's current psychiatric conditions were not related to 
the basic combat training and immature personality disorder 
manifested by enuresis.  


Finality

In 1954, service connection for anxiety reaction was denied.  
In October 1997, the Board denied service connection for 
anxiety reaction.  In October 1992, the Board determined that 
the veteran had not reopened the claim for service connection 
for anxiety reaction.  However, the issue addressed by the RO 
was whether the veteran had submitted new and material 
evidence to reopen a claim for a nervous condition or 
psychiatric disorder.  Whether the issue should be addressed 
as new and material evidence to reopen a claim for a 
psychiatric disorder or as a new claim for schizophrenia or 
psychosis has not been clearly resolved by the Court.  See 
Odiorne v. Principi, 3 Vet. App. 456 (1992); Ephrain v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  In view of the fact 
that the Board shall grant service connection, any error by 
the RO is harmless. 

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board finds that the evidence added to the record since 
the October 1992 decision is new and material.  The previous 
denials were based upon the veteran's inservice 
manifestations being a continuation of preservice 
symptomatology with no increase in the underlying pathology 
of the basic preservice disorder being shown during service.  
The newly added evidence, specifically the May 1999 
letter/report from Dr. J., is new and material.  In his May 
1999 letter, Dr. J. reported that the veteran's paranoia and 
suspiciousness began while on duty with the US Marine Corps 
and came in large part because he did not understand what was 
happening to him.  He further noted that the discharge 
physical made a note of the veteran's psychiatric abnormality 
prior to discharge so it was known that the veteran was not 
functioning mentally under optimum standards just before his 
discharge.  He also indicated that since the veteran had no 
known mental illness prior to enlistment, there was very 
strong evidence to suggest the stress of military training 
precipitated the onset of what later became a chronic mental 
impairment diagnosed as schizophrenia disorder, paranoid 
type.  

He further noted that the fact that the veteran had an Axis 
II diagnosis of personality disorder, schizoid type, 
suggested very strongly that his term under the stress of 
harsh military life, brief though it was, was sufficient 
enough to tip the balance into the initial stages of a more 
profound and long lasting mental disequilibrium.  He observed 
that evidence that a personality disorder was not a problem 
prior to his military enlistment also suggested that his 
military stress aggravated this condition to the point that 
even following his discharge from military service he was 
never again able to regain his premorbid level of 
functioning.  He stated that, in essence, the disequilibrium 
in his personality caused by the stress of military life 
became irreversible.  

In sum, the prior denials were based upon a finding that the 
psychiatric disorder preexisted service and was not 
aggravated during service.  Since that determination, new 
diagnoses have been added to the record and there is a 
determination that schizophrenia was first manifest during 
service.  Based on the reason for the prior denial, the 
evidence is new and material.


Service Connection

Service connection may be granted for disability that was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001).  The regional office concluded that 
the veteran's current psychiatric disorder is not related to 
the veteran pre-service personality disorder.  Although this 
may be a correct statement, it is not the issue before the 
Board.

The issue before the Board is whether the veteran's 
schizophrenia or psychosis NOS was first manifest during 
service.  The 1997 VA examiner determined that the diagnosis 
was not related to the subjective inservice trauma and was 
not related to the personality disorder.  However, his 
analysis did not end there.  The VA examiner concluded that 
the psychosis or the differential diagnosis of schizophrenia 
may have begun in service.  The fact that it was not caused 
by service is not relevant.  The Board finds that the 
examiner's opinion is remarkably detailed and constitutes 
positive evidence.  The Board has also considered the opinion 
of Dr. J., to the effect that the paranoia and suspiciousness 
began on duty.  Although the VA opinion does not agree with 
the reasoning behind the opinion of Dr. J., the end result is 
the same, either schizophrenia or psychosis NOS was first 
manifest during service.  Therefore, service connection for 
schizophrenia or psychosis NOS is granted.

Other Diagnoses

The Board is aware that the veteran has other diagnoses.  To 
the extent that the veteran has a personality disorder, such 
is not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303 (2001).  In regard to the 
diagnosis of anxiety reaction, recent professionals have not 
continued that diagnosis.  In the absence of current 
disability due to anxiety reaction there can be no valid 
claim under that diagnosis.  


ORDER

The petition to reopen a claim for service connection for a 
psychiatric disorder is granted. Service connection for 
schizophrenia or psychosis NOS is granted.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

